Pisti. P. j.
Plaintiff sought to foreclose a lieu claimed on certain timber as the product of a sawmill, located in Washington county. Upon the trial of a claim interposed to a levy of the lien execution upon the timber, .there was no evidence tending to show that it was the product of the mill in Washington county, but the evidence very strongly indicated, if it did not *184affirmatively show, that the timber was the product of a mill situated in Johnson county, and. there was no evidence to show that there was in fact only one mill and that it had been moved from Washington to Johnson county. Held, that, irrespective of other questions involved, a prima facie case was not made out for the plaintiff, and a verdict finding the timber not subject was demanded. See Weischselbaum Co. v. Pope, ante.
Argued November 26,
Decided December 10, 1903.
Levy and claim. Before Judge Lewis. Laurens superior court. April 6, 1903.
W. G. Davis, G. A. Weddington, and James K. Hines, for plaintiff. S'. B. Baker and P. L. Wade, contra.

Judgment affirmed.


All the Justices concur.